Concurring Opinion by
Mr. Justice Musmanno:
I concur wholeheartedly in the majority opinion. I had dissented from the previous decision of this Court on the subject, which decision was appealed to the Supreme Court of the United States and there reversed. I would like to add but one comment to the excellent majority opinion. The Commonwealth urged in behalf of “reasonable and probable cause” for stopping the automobile in Philadelphia, the facts that the automobile was first seen in New Jersey, that it was traveling into Pennsylvania at 6:30 a.m., that the search occurred immediately prior to the Christmas holidays, the geographical contiguity of Philadelphia and New Jersey, and that the officers “knew a similar car was engaged in the transportation of liquor.” Each one of these factors, or all of them put together, could be repeated thousands of times just before Christmas, *468which would mean that, if legal search were to he allowed, thousands of motorists would he subjected to the annoyance, inconvenience and delay-consuming stops just because a police officer “knew a similar car was engaged in the transportation of liquor.” There must be something a little more distinctive than the common features here enumerated to justify the stopping of numberless motorists honestly pursuing their legitimate errands so that an officer may have the opportunity to look for the moving needle in the thousands of traveling vehicular haystacks.